If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


TERRENCE TERRELL MOORE,                                             UNPUBLISHED
                                                                    June 23, 2022
               Plaintiff-Appellant,

v                                                                   No. 356596
                                                                    Branch Circuit Court
LAKELAND CORRECTIONAL FACILITY                                      LC No. 20-120616-AH
WARDEN,

               Defendant-Appellee.


Before: MARKEY, P.J., and SHAPIRO and PATEL, JJ.

PER CURIAM.

       In this writ of habeas corpus action, plaintiff appeals as of right the trial court’s order
denying the writ. We affirm.1

                The object of the writ of habeas corpus is to determine the legality of the
       restraint under which a person is held. The writ of habeas corpus deals with radical
       defects that render a judgment or proceeding absolutely void. In general,
       MCL 600.4310(3) prohibits habeas corpus relief to persons convicted, or in
       execution, upon legal process, civil or criminal. But relief is open to a convicted
       person in one narrow instance, where the convicting court was without jurisdiction
       to try the defendant for the crime in question. Moreover, to qualify for habeas
       corpus relief, the jurisdictional defect must be radical, rendering the conviction
       absolutely void. A radical defect in jurisdiction contemplates an act or omission by
       state authorities that clearly contravenes an express legal requirement in existence
       at the time of the act or omission. Nevertheless, habeas relief may be denied in the



1
 We review for an abuse of discretion a circuit court’s denial of habeas relief. Moses v Dep’t of
Corrections, 274 Mich App 481, 486; 736 NW2d 269 (2007). We review de novo questions of
constitutional law. People v Shenoskey, 320 Mich App 80, 82; 903 NW2d 212 (2017).




                                               -1-
       exercise of a court’s discretion where full relief may be obtained in other more
       appropriate proceedings. Thus, while plaintiff may not use a habeas proceeding as
       a substitute for an appeal or to review the merits of his criminal conviction, plaintiff
       may assert a radical defect in the jurisdiction of the court in which his conviction
       was obtained. [Moses v Dep’t of Corrections, 274 Mich App 481, 485-486; 736
       NW2d 269 (2007) (quotation marks, citations, and alterations omitted).]

        This is not a typical habeas case. Plaintiff does not allege that his underlying convictions
suffer from a jurisdictional defect. Instead, plaintiff argues that he must be released from
confinement because COVID-19, and defendant’s response to it, amount to a second sentence for
the same convictions in violation of the Double Jeopardy Clause.2 Yet he provides no legal
authority in support of this novel argument. Plaintiff has not been subjected to a second
prosecution for the same offense. Although the Double Jeopardy Clause also protects against
“multiple punishments for the same offense,” People v Ream, 481 Mich 223, 227; 750 NW2d 536
(2008), this refers to whether a defendant may be convicted of and sentenced for multiple crimes
on the basis of the same conduct. See People v Garland, 286 Mich App 1, 4-5; 777 NW2d 732
(2009). Accordingly, there is no analytical framework for analyzing plaintiff’s claim, which would
amount to a new double-jeopardy protection as well as an enlargement of a habeas action’s limited
scope. Accordingly, plaintiff’s argument fails, and he is not entitled to habeas relief.

       To the extent that plaintiff seeks to alter or challenge the conditions of his confinement
through declaratory or injunctive relief, these matters are not proper habeas claims, and we must
dismiss them. As this Court explained in Phillips v State Prison Warden, 153 Mich App 557, 565;
396 NW2d 482 (1986):

               The primary, if not the only, object of a writ of habeas corpus is to determine
       the legality of the restraint under which a person is held. In this regard, a distinction
       must be made between a challenge to the fact or duration of confinement, . . . and
       an attack on the conditions of confinement. Habeas corpus is proper in the former
       instance; in the latter it is not.

       Further, nonhabeas civil claims are subject to additional mandatory disclosure
requirements. MCL 600.5507(2) and (3) provide as follows:

              (2) A prisoner who brings a civil action or appeals a judgment concerning
       prison conditions shall, upon commencement of the action or initiation of the
       appeal, disclose the number of civil actions and appeals that the prisoner has
       previously initiated.

               (3) The court shall dismiss a civil action or appeal at any time, regardless of
       any filing fee that may have been paid, if the court finds any of the following:




2
 Both the United States and Michigan Constitutions prohibit placing a defendant twice in jeopardy
for the same offense. US Const, Am V; Const 1963, art 1, § 15.


                                                 -2-
              (a) The prisoner’s claim of injury or of imminent danger under
       subsection (1) is false.

              (b) The prisoner fails to comply with the disclosure requirements of
       subsection (2).

        Because plaintiff did not disclose the number of civil cases that he has previously filed,
even if that number was zero, plaintiff’s nonhabeas claims must be dismissed. Tomzek v Dep’t of
Corrections, 258 Mich App 222, 223-225; 672 NW2d 511 (2003). We, therefore, may not address
plaintiff’s requests for declaratory and injunctive relief.

       Affirmed.

                                                            /s/ Jane E. Markey
                                                            /s/ Douglas B. Shapiro
                                                            /s/ Sima G. Patel




                                               -3-